PER CURIAM.
The defendants appeal (Rule 5, Ala.R. App.P.) from an order of the trial court of September 23, 1986, amended April 21, 1988, denying their motion for summary judgment on the plaintiffs’ claims for breach of contract and malpractice and on their claim for an accounting. That order is affirmed.
The record and briefs on these issues, submitted in Parsons Steel, Inc. v. Beasley, 522 So.2d 253 (Ala.1988), indicate that questions of fact exist to preclude disposition of these issues on summary judgment.
AFFIRMED.
TORBERT, C.J., and MADDOX, JONES, ALMON, SHORES, BEATTY, ADAMS and STEAGALL, JJ., concur.
HOUSTON, J., recused.
HOUSTON, Justice
(recusing).
Dehors the record, I have been informed that my son-in-law is attorney for the trustee in the Parsons Steel, Inc., bankruptcy proceeding. I recuse in all cases in which he is an attorney for one of the litigants. Even though the trustee in bankruptcy is not a litigant here, if Parsons Steel, Inc., prevails in this case, this may inure to the benefit of the trustee in bankruptcy. For this reason only, I recuse myself.